  Case 13-46927         Doc 43     Filed 03/13/19 Entered 03/13/19 11:10:57              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-46927
         Sheila Renee Trowell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/06/2013.

         2) The plan was confirmed on 03/03/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/21/2016, 12/05/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/11/2019.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-46927        Doc 43      Filed 03/13/19 Entered 03/13/19 11:10:57                    Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor            $33,324.34
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $33,324.34


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,483.05
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,483.05

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
Advance Me Today               Unsecured      1,000.00            NA              NA            0.00        0.00
AES AMERICAN EDUCATION SVC     Unsecured     35,212.00            NA              NA            0.00        0.00
ALTAIR OH XIII LLC             Unsecured         548.00        548.25          548.25           0.00        0.00
Bottom Dollar Payday           Unsecured      1,000.00            NA              NA            0.00        0.00
CAPITAL ONE                    Unsecured         338.00           NA              NA            0.00        0.00
CAPITAL ONE AUTO FINANCE       Secured       23,829.00            NA        23,825.00     22,798.27    3,187.83
CASH YES                       Unsecured      1,000.00            NA              NA            0.00        0.00
CASHCALL INC                   Unsecured      2,584.00            NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         900.00           NA              NA            0.00        0.00
DEPARTMENT STORES NATIONAL BA Unsecured          152.00        151.98          151.98           0.00        0.00
DS WATERS OF NORTH AMERICA     Unsecured         321.00           NA              NA            0.00        0.00
ECMC                           Unsecured     53,458.00     90,710.10        90,710.10           0.00        0.00
INTERNAL REVENUE SERVICE       Priority       3,358.00       3,433.11        3,433.11      1,855.19         0.00
INTERNAL REVENUE SERVICE       Unsecured            NA         888.54          888.54           0.00        0.00
LVNV FUNDING                   Unsecured      1,198.00       1,198.85        1,198.85           0.00        0.00
Magnum Cash Advance            Unsecured      1,000.00            NA              NA            0.00        0.00
Next Day Cash                  Unsecured      1,000.00            NA              NA            0.00        0.00
Payday Max                     Unsecured      1,000.00            NA              NA            0.00        0.00
Penn Credit Corporation        Unsecured          80.00           NA              NA            0.00        0.00
PEOPLES GAS                    Unsecured         122.00           NA              NA            0.00        0.00
Plain Green Loans              Unsecured      2,558.00            NA              NA            0.00        0.00
PRA RECEIVABLES MGMT           Unsecured            NA         371.82          371.82           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         542.00        542.54          542.54           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         218.00        218.42          218.42           0.00        0.00
RJM ACQUISITIONS               Unsecured            NA          27.38           27.38           0.00        0.00
RJM ACQUISITIONS               Unsecured          56.00         56.26           56.26           0.00        0.00
SPRINGLEAF FINANCIAL SERVICES Secured         9,246.00           0.00            0.00           0.00        0.00
SPRINGLEAF FINANCIAL SERVICES Unsecured             NA       7,127.21        7,127.21           0.00        0.00
SURE ADVANCE                   Unsecured      1,000.00            NA              NA            0.00        0.00
TD BANK USA                    Unsecured         347.00        389.26          389.26           0.00        0.00
Webbank/Fingerhut              Unsecured      1,033.00            NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 13-46927         Doc 43      Filed 03/13/19 Entered 03/13/19 11:10:57                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $23,825.00         $22,798.27         $3,187.83
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $23,825.00         $22,798.27         $3,187.83

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $3,433.11          $1,855.19              $0.00
 TOTAL PRIORITY:                                          $3,433.11          $1,855.19              $0.00

 GENERAL UNSECURED PAYMENTS:                            $102,230.61                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $5,483.05
         Disbursements to Creditors                            $27,841.29

TOTAL DISBURSEMENTS :                                                                      $33,324.34


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/13/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
